The defendants were convicted in the Criminal Court of Record in and for Monroe County under an Information charging the offense of robbery.
The record discloses that the defendants were out on a gambling and drinking debauch with the alleged victim who was captain of a yacht and that as they were returning to the City of Key West from an adjacent island they all became engaged in a drunken fight in which the captain was somewhat beaten and bruised.
There is not one particle of evidence as disclosed by the record which tends to support the conviction and judgment against the defendants upon the charge of *Page 294 
assault with the intent to commit robbery and, therefore, the judgment should be reversed. It is so ordered.
Reversed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL, AND DAVIS, J.J., concur in the opinion and judgment.